Opinions of the United
2005 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


5-4-2005

In Re: Carter
Precedential or Non-Precedential: Non-Precedential

Docket No. 05-1471




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2005

Recommended Citation
"In Re: Carter " (2005). 2005 Decisions. Paper 1246.
http://digitalcommons.law.villanova.edu/thirdcircuit_2005/1246


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2005 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
HPS-58 (March 2005)                                     NOT PRECEDENTIAL

                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT

                                       NO. 05-1471
                                    ________________

                            IN RE: DELROY D. CARTER,
                                                 Petitioner.
                       ____________________________________

                      On a Petition for Writ of Mandamus from the
                United States District Court for the District of New Jersey
                           (Related to Civ. No. 02-cv-02016)
                     _____________________________________

                  Submitted Under Rule 21, Fed. R. App. Pro.
                              March 11, 2005
     BEFORE: SCIRICA, CHIEF JUDGE, WEIS and GARTH, CIRCUIT JUDGES
                              Filed: May 4, 2005
                         _______________________

                                       OPINION
                               _______________________

PER CURIAM.

              Delroy D. Carter asks that we issue a writ of mandamus directing the

District Court to rule on his motion under 28 U.S.C. § 2255 claiming ineffective

assistance of counsel and that the District Court erred in computing his sentence. For the

reasons that follow, we will deny the petition.

              Carter is a federal prisoner at FCI-Fort Dix serving seventy-eight months

for illegally reentering the country after deportation. On April 29, 2002, following a



                                             1
direct appeal, he filed a motion under 28 U.S.C. § 2255. After nearly three years in the

District Court, Carter had not received a ruling on his motion despite multiple requests.

On February 14, 2005, Carter filed the current petition for a writ of mandamus asking us

to direct the District Court to rule on his pending motion.

              By order entered April 22, 2005, the District Court denied Carter’s § 2255

motion. Because the District Court has ruled on Carter’s motion, we will deny the

mandamus petition as moot.




                                              2